Williams, J.
(concurring in part). I concur in reversal solely on the grounds of res judicata. The 1972 hearing was presented by David Bessman with the general charge of respondent’s misconduct as manager of a hotel and restaurant in El Dorado, Kansas, including some of the specific items of misconduct in the 1975 formal complaint. The 1972 hearing panel rightly or wrongly "decided that objections by David Bessman had no merit and should not be considered in reaching our decision”. This decision was never appealed by the State Bar Grievance Administrator, who cannot now make a new case of it.